 


109 HRES 974 EH: Supporting the goals and ideals of National Myositis Awareness Day.
U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 974 
In the House of Representatives, U. S.,

September 25, 2006
 
RESOLUTION 
Supporting the goals and ideals of National Myositis Awareness Day. 
 
 
Whereas an estimated 30,000 to 50,000 people are affected by myositis in the United States, many of whom remain undiagnosed or misdiagnosed; 
Whereas myositis is a general term used to describe swelling of the muscles, but the effects of the inflammatory myopathies (often referred to as myositis) are much more severe than just inflammation; 
Whereas myositis patients suffer from their immune systems attacking their body's own normal, healthy tissue, resulting in inflammation or swelling; 
Whereas inflammatory myopathies are thought to be autoimmune diseases, such that the body's immune system, which normally fights infections and viruses, does not stop fighting once the infection or virus is gone; 
Whereas myositis can cause muscle weakness, and patients often live in chronic pain and have long-term health problems that lead to permanent disability; 
Whereas myositis is difficult to diagnose and treatment is often delayed, resulting in unnecessary suffering; 
Whereas many patients with treatable forms of myositis often have severe long-term disabilities because of failure to diagnose and/or treat the disease correctly; 
Whereas some myositis patients will die at a much earlier age than they would have if they had received the proper care, particularly for the children who have permanent scarring and deformities due to failure to treat properly; 
Whereas The Myositis Association, the national patient advocacy organization serving the myositis patient community, focuses its efforts on public policy, research funding, patient services, and public awareness and education related to developing effective treatments and a cure for myositis; 
Whereas a National Myositis Awareness Day would educate communities across the Nation about myositis and the need for research funding, accurate diagnosis, and effective treatments; and 
Whereas it would be appropriate to observe September 21, 2006, as National Myositis Awareness Day: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of a National Myositis Awareness Day. 
 
Karen L. HaasClerk.
